FILED
                            NOT FOR PUBLICATION                             JUL 17 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


JOSE LUIS                              )      No. 12-70069
PARRA-VALENZUELA,                      )
                                       )      Agency No. A088-028-507
      Petitioner,                      )
                                       )      MEMORANDUM*
      v.                               )
                                       )
ERIC H. HOLDER, Jr., Attorney          )
General,                               )
                                       )
      Respondent.                      )
                                       )

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 7, 2014**
                             San Francisco, California

Before: FERNANDEZ, N.R. SMITH, and CHRISTEN, Circuit Judges.

      Jose Luis Parra-Valenzuela petitions for review of the Board of Immigration

Appeals’ denial of his application for cancellation of removal. See 8 U.S.C.


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
§ 1229b(b)(1). We deny the petition.

      (1)      In general, we do not have jurisdiction to review decisions “regarding

the granting of relief under section . . . 1229b.” 8 U.S.C. § 1252(a)(2)(B)(i).

However, there is an exception for “constitutional claims or questions of law.” Id.

§ 1252(a)(2)(D); see also Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

      (2)      Parra asserts that the BIA committed legal error when it determined

that he had not shown good moral character1 because he engaged in marriage fraud.

We disagree. Marriage fraud is a factor that the BIA can consider when it

exercises its discretion regarding good moral character. See 8 U.S.C. § 1101(f)

(final paragraph, catch-all provision); see also Limsico v. INS, 951 F.2d 210,

213–14 (9th Cir. 1991). The record shows that the only character evidence before

the BIA was the undisputed evidence that Parra had committed marriage fraud,2

and we lack jurisdiction to review its discretionary decision that he, therefore,




      1
          See 8 U.S.C. § 1229b(b)(1)(B) (cancellation of removal).
      2
      Before us Parra suggests that the BIA should have discussed 8 U.S.C.
§ 1227(a)(1)(G), which refers to marriage fraud in the context of grounds for
removal, but that is inapposite to the cancellation issue before us.

                                           2
lacked good moral character.3 To the extent that Parra is making a due process

claim also, nothing before us indicates that he was denied a fundamentally fair

hearing. See Guiterrez, 662 F.3d at 1091.

      (3)      Finally, Parra has not presented arguments about the denial of

voluntary departure4 and has, therefore, waived any issue regarding that.5 If he

intended that his good moral character argument would apply to both cancellation

and voluntary departure, what we have said regarding cancellation would apply to

both issues.

      Petition DENIED.




      3
       See Guiterrez v. Holder, 662 F.3d 1083, 1087 n.4 (9th Cir. 2011); Lopez-
Castellanos v. Gonzales, 437 F.3d 848, 854 (9th Cir. 2006).
      4
          See 8 U.S.C. § 1229c(b)(1)(B).
      5
       See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011); Martinez-
Serrano v. INS, 94 F.3d 1256, 1259–60 (9th Cir. 1996).

                                           3